Citation Nr: 0901168	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  08-13 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to a waiver of overpayment of disability pension 
benefits in the amount of $54,871.

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD is subject to a separate 
decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 through October 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a  February 2007 decision of 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises in Milwaukee, Wisconsin.


FINDINGS OF FACT

1. The veteran was awarded nonservice-connected disability 
pension benefits beginning June 3, 1999, and this award 
amount was based on his receipt of no income whatsoever.

2. All the veteran's Improved Pension Eligibility 
Verification Reports received between February 2001 and 
August 2004 showed that he had no household income, including 
no Social Security benefits.

3. The RO received information in 2006 confirming that the 
veteran received Social Security benefits as of January 2003, 
and in a February 2007 Improved Pension Eligibility 
Verification Report the veteran acknowledged his receipt of 
Social Security benefits.

4. The veteran received nonservice-connected pension benefits 
to which he was not entitled based on his unreported Social 
Security income dating back to 2003 and resulting in an 
overpayment of benefits, after adjustments, calculated in the 
amount of $54,871.

5. The veteran's failure to accurately report his income for 
the period of time between his 2003 entitlement to Social 
Security benefits and VA's 2006 discovery of such, 
constitutes bad faith on his part in the creation of the 
overpayment, which was undertaken with the intent to seek an 
unfair advantage, with knowledge of the likely consequences 
and resulted in a loss to the Government.


CONCLUSION OF LAW

The requirements for waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits calculated 
in the amount of $54,871 have not been met. 38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is generally required to ensure that the 
VA's duties to notify and assist obligations have been 
satisfied. 38 U.S.C.A. §§ 5103, 5103A (West 2002). While it 
does not appear that the veteran was provided notice 
consistent with the requirements of 38 U.S.C.A. § 5103(a) in 
this matter, it is not clear that such notice is necessary in 
this case.

In Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA's duties to notify and assist are not applicable in 
certain cases, pointing out that the statute in issue in that 
case was not found in Title 38, United States Code, Chapter 
51. Likewise, the statute at issue in this matter is not 
found in Chapter 51, but rather is found in Chapter 53 of 
Title 38, United States Code.

Nevertheless, the record reflects that the veteran has been 
made aware of the evidence necessary to substantiate his 
claim and that all relevant and probative evidence necessary 
to equitably decide this claim has been obtained. In this 
regard, the relevant and probative evidence consists of 
information regarding the veteran's family's income between 
February 2001 and July 2008.  There does not appear to be any 
outstanding evidence that needs to be obtained, and the 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal. They have 
also not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced the veteran in the adjudication of his appeal. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).  
Therefore, the Board believes that no purpose would be served 
by returning this case to the RO for the purposes of 
providing any additional notice and will proceed to the 
merits of the veteran's appeal.

A review of the evidence reveals that in November 1999, the 
veteran was awarded nonservice-connected pension benefits, 
effective June 3, 1999, the date of his claim.  He was 
notified of this decision in December 1999, and he was also 
provided a VA Form 21-8768, which clearly explains that the 
award was based upon a "countable annual income of $0 from 
June 3, 1999."  The veteran was further informed that the 
rate of his VA pension was directly related to his family's 
income and that adjustments to payments would be made 
whenever his family's income changed. Therefore, he was 
informed that he should immediately notify the RO if he or 
his family received any income from any other source, as well 
as any changes in the income used to calculate his pension 
award.

In February 2001, the veteran submitted an Eligibility 
Verification Report (EVR), on which he continued to maintain 
that he had no reportable income, including no income from 
the Social Security Administration (SSA).  An identical 
report was submitted in March 2002 and April 2004.  In 2003, 
the RO created a VA debt for the veteran as he was 
investigated for fraud.  No fraud was found and in an October 
2004 rating decision, the RO continued the veteran's pension 
effective June 3, 1999, again notifying him that his pension 
was based upon his income.  Prior to that decision, in June 
2004, the veteran submitted a statement again indicating that 
he had no income.  An August 2004 EVR continued to show no 
reportable income, including no income from the SSA.

The RO subsequently received information from the SSA that 
the veteran had received SSA benefits of $1,544.00 per month 
starting in January 2003.  In a September 2006 letter to the 
veteran, the RO explained that with eligibility starting in 
January 2003, and payment starting in February 2003, the 
veteran was required to start counting his SSA benefits as 
income on March 1, 2003.  Rather, as noted above, the veteran 
reported in June 2004 and August 2004 that he had no income 
at all.  The September 2006 letter proposed to stop VA 
pension benefits to the veteran effective March 1, 2003.  The 
veteran did not respond to this letter and in December 2006, 
VA stopped the veteran's pension benefits effective March 1, 
2003, effectively creating an overpayment.  The RO followed 
up with a second letter in December 2006 informing the 
veteran of his $54,871 overpayment.

In a February 2007 EVR, the veteran finally reported his SSA 
income of $1,648 per month and requested a waiver of the 
overpayment debt, because his income was in excess of his 
monthly expenses.  In February 2007, the waiver was denied on 
the basis that the veteran was fully informed of his 
requirement to report income changes.  The veteran appealed 
that decision in May 2007 and has submitted two EVR's since, 
continuing to claim that repayment of the debt would be a 
hardship because his expenses outweigh his income.

VA denied the veteran's request for a waiver because as a 
recipient of VA benefits he had been advised that his rate of 
payment was determined by his family income from all sources 
and that he was required to immediately report any change in 
family income so that his pension award could be adjusted and 
an overpayment prevented. Based on that and past activity in 
the veteran's claims file, the Committee on Waivers concluded 
that the veteran was aware of VA laws and regulations 
regarding the payment of pension benefits. There was no 
finding by the RO of fraud, misrepresentation, or bad faith.

Based on this record, the Board now finds that the RO was 
correct in denying the veteran's waiver of recovery of the 
overpayment calculated in the amount of $54,871. The veteran 
clearly had the information regarding his SSA income when he 
filed the April 2004 EVR and June 2004 statement suggesting 
that he had no income whatsoever, including from SSA.

The Board finds that the veteran's actions in failing to 
timely and accurately report his income, when he had clearly 
been informed of the need to do so in previous correspondence 
concerning his pension award, constitutes bad faith. The 
Board finds that the veteran was clearly aware that the 
failure to report his income would result in a larger pension 
award to which he would have been entitled had he reported 
that income. Since the veteran himself received the monthly 
SSA benefit, he was clearly in possession of the information 
he could have provided to have prevented or minimized the 
debt, but chose not to inform the RO. This action was 
undertaken with intent to seek an unfair advantage, since the 
veteran was aware of the information and clearly knew that 
the RO did not have the information concerning his income, 
and was undertaken with knowledge of the likely consequences, 
a larger pension award, and resulted in a loss to the 
Government, pension benefits being paid to the veteran to 
which he was not entitled.

Therefore, the Board finds that the veteran's actions in not 
reporting his SSA income constituted bad faith and preclude 
further consideration of his request for waiver of an 
overpayment. See 38 U.S.C.A. § 5302(c) ("The recovery of any 
payment or the collection of any indebtedness (or any 
interest thereon) may not be waived under this section if, in 
the Secretary's opinion, there exists in connection with the 
claim for such waiver an indication of fraud, 
misrepresentation or bad faith on the part of the person . . 
. .") Consequently, the veteran's request for waiver of 
recovery of an overpayment calculated in the amount $54,871 
must be denied.











	(CONTINUED ON NEXT PAGE)


ORDER

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits calculated in the amount of $54,871 is 
denied.







______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


